UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1147


In Re:   WILLIE REYNOLDS,

                Petitioner.




    On Petition for Writ of Mandamus.       (6:90-cr-00054-NCT-1)


Submitted:   September 15, 2010             Decided:   October 12, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Willie Reynolds, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Reynolds has petitioned this court for a writ

of mandamus.       In his petition, Reynolds asks this court to order

the district court to rule on his 18 U.S.C. § 3582(c)(2) (2006)

motion for sentence reduction, as well as his motion to expedite

the proceedings before the district court.                       Reynolds has also

filed a motion to expedite the proceedings before this court.

Our   review    of    the    district     court’s      docket    reveals      that   the

district court denied Reynolds’ § 3582(c)(2) motion on September

10, 2010, thereby rendering the motion to expedite pending in

the     district     court        moot.    Accordingly,         we    deny   Reynolds’

mandamus petition and motion to expedite before this court as

moot.      We dispense with oral argument because the facts and

legal    contentions        are     adequately   presented       in    the    materials

before    the   court       and    argument    would    not   aid     the    decisional

process.

                                                                      PETITION DENIED




                                           2